OPINION — AG — ** RESALE PROPERTY FUND — TAX REFUNDS ** REFUNDS FOR TAXES ERRONEOUSLY OR ILLEGALLY COLLECTED ARE TO BE PAID FROM THE RESALE PROPERTY FUND, PROVIDED THE CLAIM FOR SUCH REFUND IS LESS THAN THREE (3) YEARS OLD. IF A VALID TAX REFUND CLAIM IS MORE THAN THAN THREE (3) YEARS OLD, THE PAYMENT IS TO BE MADE FROM AN APPROPRIATION FROM THE GENERAL FUND OF THE COUNTY IN COMPLIANCE WITH THE PROVISIONS OF 68 Ohio St. 24341 [68-24341](C) (TAXES, REFUNDS, ERROR, INTEREST, LIMITATIONS) CITE: OPINION NO. 69-236, 68 Ohio St. 24341 [68-24341], 19 Ohio St. 691 [19-691], 19 Ohio St. 692 [19-692] [19-692] (MARVIN C. EMERSON)